DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, first paragraph rejection of Claim 24, of record on page 2 of  the previous Action, is withdrawn.

2.	The rejection of Claim(s) 1 — 4, 7, 9 – 13, 15 and 21 — 22 under 35 U.S.C. 102(b) as
anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tai et al (U.S. Patent
Application Publication No. 2012/0237747 A1), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4. 	Claim(s) 1, 3 — 4, 7 – 13, 15 and 21 — 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al (U.S. Patent Application Publication No. 2012/0237747 A1).
With regard to Claim 1, Tai et al disclose a geomembrane (paragraph
0305) comprising 8 layers (paragraph 0015) of alternating layers of ‘A’ and ‘B’ (paragraph
0016); layer ‘A’ comprises a barrier resin (paragraph 0059) comprising ethylene vinyl alcohol
copolymer that is 20 — 50% ethylene by weight (paragraph 0094) that is modified (paragraph
0023) or polyester (paragraph 0059); layer “B’ comprises a thermoplastic resin (paragraph 0154) and a carboxylic acid — modified polyolefin (paragraph 0179) that is an adhesive (paragraph 0177); because the barrier layer is alternatively polyester, it would have been obvious for one of ordinary skill in the art to provide for one of the layers ‘A,’ that is therefore in contact with the layer ‘B,’ to be polyester instead of ethylene vinyl alcohol; the layer A would therefore also be structurally equivalent to a thermoplastic layer “C,’ that is different from the layer ‘B.’
With regard to Claim 3, the ethylene vinyl alcohol copolymer is modified (paragraph
0103) by being reacted with epoxypropane (paragraph 0105); the delamination strength after
being immersed in hot water is therefore higher than before immersion in hot water, as disclosed
in Table 1 of the instant specification.
With regard to Claims 4 and 7, the claimed modifying group is disclosed (paragraph
0024).
With regard to Claim 8, Tai et al fail to disclose the claimed amount of modifying group. However, an amount is disclosed that is no less than 0.5 mol% and no greater than 30 mol% (paragraph 0024). Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 9, the claimed modifying group is disclosed (paragraph 0315).
With regard to Claims 10 – 11, the amount of the modifying group is 2.5 mol% (paragraph 0315).
With regard to Claim 12, the thermoplastic resin layer “C’ comprises an antioxidant
(paragraph 0136).
With regard to Claim 13, a geomembrane that is capable of use at a location that is a
landfill is therefore disclosed. A landfill sheet is therefore disclosed.
With regard to Claims 15 and 21 – 23, a radon barrier film is disclosed (paragraph 0305).


 5. 	Claims 5 — 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tai et al
(U.S. Patent Application Publication No. 2012/0237747 A1) in view of Okamoto et al (U.S.
Patent Application Publication No. 2015/0210788 A1).
Tai et al disclose a geomembrane as discussed above. With regard to Claim 5, Tai et al
fail to disclose a modifying group that is two hydroxymethyl groups.
Okamoto et al teach ethylene vinyl alcohol copolymer comprising a modifying group that
is two hydroxymethyl groups (paragraph 0038) for the purpose of providing excellent barrier
property, processability and flexibility (paragraph 0037).
It therefore would have been obvious for one of ordinary skill in the art to provide a
modifying group that is two hydroxymethyl groups in order to obtain excellent barrier property,
processability and flexibility as taught by Okamoto et al.
With regard to Claim 6, the claimed amount of the modifying group is taught by
Okamoto et al (paragraph 0062).

6. 	Claims 14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tai et
al (U.S. Patent Application Publication No. 2012/0237747 A1) in view of Bertrand (U.S. Patent
No. 9,085,899 B1).
Tai et al disclose a geomembrane as discussed above. With regard to Claims 14 and 16, Tai et al fail to disclose a plurality of geomembranes, joined via double — sided tape and a one — sided tape applied such that it covers the overlap part. However, Betrand teaches that it is well known in the art to provide for overlapping and joining sheets of geomembrane using seaming tape (column 1, lines 20 — 34). It would have been obvious for one of ordinary skill in the art to provide for overlapping and joining sheets of  geomembrane using double — sided seaming tape, adjacent to single — sided seaming tape, in order to provide for geomembranes that are well known in the art as taught by Bertrand. The geomembranes would therefore be joined via a double — sided tape, and a single — sided tape would cover the overlap.

7. 	Claims 17 — 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tai et al
(U.S. Patent Application Publication No. 2012/0237747 A1) in view of Lewis et al (U.S. Patent
Application Publication No. 2017/0165726 A1).
Tai et al disclose a geomembrane as discussed above. With regard to Claim 17, Tai et al fail to disclose a method for preventing harmful substance diffusion comprising covering a land surface with the geomembrane to isolate a pollution source. 
Lewis et al teach covering a land surface that is a waste field “W’ with a geomembrane M for preventing harmful substance diffusion, because sub — surface gas is trapped beneath the geomembrane, for the purpose of preventing the gas from entering the atmosphere and preventing the atmosphere from entering the gas (paragraph 0024; Figure 3).
 It therefore would have been obvious for one of ordinary skill in the art to provide for prevention of harmful substance diffusion by covering a land surface with the geomembrane as
taught by Lewis et al.
With regard to Claim 18, introduction into a collector through a pipe inserted in a hole in
the geomembrane is taught by Lewis et al (the pipe is a conduit, and the hole is an aperture, and
the collector is a hood ‘250’ and the conduit communicates gas through the geomembrane and
discharges gas into the hood; paragraph 0032, Fig 3).
With regard to Claims 19 — 20, because a radon barrier film is disclosed, a method for
preventing radon gas diffusion is also disclosed.

8. 	Claims 1 and 24 – 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Menage (U.S. Patent Application Publication No. 2013/0045353 A1) in view of Tai et al
(U.S. Patent Application Publication No. 2012/0237747 A1).
With regard to Claims 1 and 23 — 24, Menage discloses a geomembrane (paragraph 0002) comprising a layer of ethylene vinyl alcohol copolymer sandwiched between two layers of
polyethylene (paragraph 0037) and an adhesive layer between a layer of polyethylene and a layer
of ethylene vinyl alcohol copolymer (paragraph 0044); the ethylene vinyl alcohol copolymer
comprises 32 — 38 mol % ethylene (paragraph 0033) and the adhesive layer is an adhesive layer
that is known in the art (paragraph 0045); a total thickness of 350 m is disclosed, and an
ethylene — vinyl alcohol copolymer layer that is 2 to 3% of the total thickness (paragraph 0041)
and an adhesive layer thickness of 7.5 m is disclosed in an example (tie layer; paragraph 0077).
It would have been obvious for one of ordinary skill in the art to provide for an adhesive layer
thickness of 7.5 m, as an adhesive layer thickness of 7.5 m is disclosed in an example. An
adhesive that is an acid — modified polyolefin and an ethylene vinyl alcohol copolymer that is
modified are not disclosed by Menage, but Tai et al teach that acid — modified polyolefin is an
adhesive that is known in the art (paragraph 0179) and that ethylene vinyl alcohol copolymer that
is modified is known in the art (paragraph 0023) for the purpose of obtaining improved moisture
resistance (paragraph 0023).
It would have been obvious for one of ordinary skill in the art to provide for ethylene —
vinyl alcohol copolymer that is modified in order to obtain improved moisture resistance as
taught by Tai et al.
With regard to Claim 25, the layers of polyethylene would therefore be layers ‘A’ and ‘C,’ and the layer ‘C’ an outermost layer.
With regard to Claim 26, Menage does not disclose that polyamide is required. Polyamide is therefore excluded.

ANSWERS TO APPLICANT’S ARGUMENTS
9.	Applicant’s arguments regarding the 35 U.S.C. 112, first paragraph rejection of Claim 24, and rejection of Claim(s) 1 — 4, 7, 9 – 13, 15 and 21 — 22 under 35 U.S.C. 102(b) as
anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tai et al (U.S. Patent
Application Publication No. 2012/0237747 A1), of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782